Exhibit 10.2



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the fifth
(5th) day of June 2019 by and among Jordan Dubow, a citizen of the United States
currently residing at 424 Madison Avenue, Glencoe, Illinois 60022 (the
“Executive”), and Avadel Management Corporation, a Delaware corporation with a
principal office located at 16640 Chesterfield Grove Road, Suite 200,
Chesterfield, Missouri 63005 (the “Company”).  The Company is an indirect wholly
owned subsidiary of Avadel Pharmaceuticals plc, an Irish public limited company
with a principal office located at Block 10-1, Blanchardstown Corporate Park,
Ballycoolin, Dublin 15 Ireland (“Avadel plc”).
W I T N E S S E T H
WHEREAS, the Executive began his employment with the Company as of April 29,
2019 (the “Effective Date”), and the Executive and the Company wish to set forth
in this Agreement the terms of such employment.
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
                          1.                EMPLOYMENT TERMS
1.1 Position.
(a) Positions.  The Executive shall serve as the Chief Medical Officer of Avadel
plc and as the Chief Medical Officer of the Company, and shall carry out such
work as may be reasonably required by the Company in connection with the
business of Avadel plc and the Company consistent with such positions and the
terms and conditions of this Agreement.  The Executive shall work from his
residence in the Chicago metropolitan area, with frequent travel as may be
requested by the Company to fulfill the Executive’s job responsibilities,
including regular trips to the Company’s headquarters (currently in
Chesterfield, Missouri); the reasonable costs associated with such travel will
be reimbursed by the Company.  The Executive will devote substantially all of
the Executive’s business time, attention and efforts to Avadel plc and the
Company and during such time the Executive will make the best use of his energy,
knowledge and training for the purpose of advancing the interests of Avadel plc
and the Company.  Except as may be otherwise expressly authorized in writing by
the Chief Executive Officer of Avadel plc, during his employment with the
Company the Executive will accept no other employment nor serve as an officer,
director or principal of any other company or organization (other than a member
of the Avadel Group of Companies (as hereinafter defined).  Notwithstanding the
foregoing, the Executive may engage in religious, charitable or other community
activities (which may include service as a board member of a religious,
charitable or other not-for-profit organization) as long as such activities do
not interfere with the Executive’s performance of his duties to or with respect
to Avadel plc and each of its direct or indirect subsidiaries including the
Company (collectively, the “Avadel Group of Companies”).  The Executive will
comply with all written policies of the Avadel Group of Companies to the extent
applicable to the Executive.



--------------------------------------------------------------------------------

(b) Reporting.  In his capacities as the Chief Medical Officer of Avadel plc and
the Company, the Executive shall report directly to the Company’s Chief
Executive Officer, currently Gregory J. Divis.
1.2 Citizenship Status.  It is the intent of the parties that, at all times
during the Executive’s employment with the Company, he will remain a citizen of
the United States.
1.3 Duration.  The duration of the Executive’s employment commenced as of the
Effective Date and shall continue under the terms and condition of this
Agreement for one (1) year following the Effective Date, with this Agreement
automatically renewing thereafter for successive periods of one (1) year unless
the Executive or the Company provides written notice to the other of his or its
intention not to renew the Agreement at least thirty (30) days prior to the next
upcoming expiration date.  At the termination of this Agreement, the Executive’s
employment with the Company shall terminate simultaneously.
                          2.                COMPENSATION; BENEFITS
2.1 Base Salary.  The Company shall pay to the Executive a gross annual base
salary of Four Hundred Thirty-Five Thousand Dollars ($435,000) per year, paid on
a semi-monthly basis and subject to ordinary and lawful deductions.  The Company
will review the Executive’s base salary on or about the first of every calendar
year, and, in the Company’s sole discretion, make any increases that the Company
deems warranted.  If the Executive’s base salary is increased, the new increased
base salary will be the base salary for purposes of this Agreement.
2.2 Bonus.  The Executive shall be eligible for a potential annual bonus with a
target payment of no less than forty-five percent (45%) of the Executive’s base
salary based upon the Executive’s achievement of certain business and individual
performance objectives as well as the performance of Avadel plc against its
objectives as determined by the Company.  For the calendar year 2019, the amount
of any earned bonus will be pro-rated based on the Effective Date. Subject to
the requirement that the Executive shall be employed by a member of the Avadel
Group of Companies on the date of payment, any bonus payments due hereunder
shall be paid to the Executive no later than the last day of the calendar year
following the applicable year to which the annual bonus relates, subject to
ordinary and lawful deductions.
2.3 Stock Options and Additional Equity Grants. Upon approval of the Company’s
Board of Directors, the Executive will be awarded 340,000 stock options that
will vest in equal twenty-five percent (25%) installments on each of the first
four (4) anniversaries of the date of this Agreement and will be subject to the
terms of a stock option agreement in substantially the form specified by the
Avadel plc 2017 Omnibus Incentive Compensation Plan. The Executive will also be
eligible to participate in future equity awards which may be granted to
executive management, based upon company and individual performance, at the sole
discretion of the Company’s Board of Directors.


2

--------------------------------------------------------------------------------

2.4 Insurance and Benefits.
(a) Plan Participation.  The Company shall facilitate the participation by the
Executive and his family in medical, health, vision, dental, hospitalization,
term life, and workers compensation insurance, long-term disability, short-term
disability, and 401k savings plan programs of the Company, to the extent now
existing or hereafter established, that are generally made available to
executives or employees of the Company, in each case according to the terms and
conditions (including eligibility requirements) of such plans or programs. 
Under current policies, the Company pays 85% annually toward employee medical
(United Healthcare) coverage, plus 70% of dependent medical coverage; 85%
employee coverage for dental insurance (Principal); optional vision coverage
(Eyemed); and a $1000 annual corporate contribution to a health savings account
(HSA) (if such medical insurance is elected).  The Executive acknowledges that
the current insurance plans and Company policies are subject to changes at the
business discretion of the Company.
(b) Vacation and Paid Time Off.  The Executive shall be eligible for vacation of
twenty (20) days per year which shall be accrued or earned each month and which
will be pro-rated for the 2019 calendar year.  The Executive shall also be
entitled to the Company’s usual and customary holidays, including two (2)
floating holidays per year and corporate holidays (of which there are eleven
(11) scheduled during 2019) to be taken in accordance with the normal Company
paid vacation and time-off policies. The Company also grants the Executive five
(5) sick days annually which shall be pro-rated for 2019.
(c) Indemnification; General Liability.

 
      (i) To the fullest extent permitted by applicable law, the Company, its
receiver, or its trustee shall indemnify, defend, and hold the Executive
harmless from and against any expense, loss, damage, or liability incurred or
connected with any claim, suit, demand, loss, judgment, liability, cost, or
expense (including reasonable attorneys’ fees) arising from or related to the
services performed by him under the terms of this Agreement and amounts paid in
settlement of any of the foregoing; provided that the same were not the result
of the Executive’s fraud, gross negligence, or reckless or intentional
misconduct.  The Company may advance to the Executive the costs of defending any
claim, suit, or action against him if he undertakes to repay the funds advanced,
with interest, should it later be determined that he is not entitled to
indemnification under this Section 2.4(c).


   
      (ii) The Company shall provide coverage to the Executive for his general
liability, director and officer liability, and professional liability insurance
at the same levels and on the same terms as provided to its other executive
officers.
 





3

--------------------------------------------------------------------------------

2.5 Reimbursement of Expenses.  The Company shall reimburse the Executive,
subject to presentation of adequate substantiation, including receipts, for the
reasonable travel, entertainment, lodging and other business expenses incurred
by the Executive in accordance with the Company’s expense reimbursement policy
in effect at the time such expenses are incurred. In no event will such
reimbursements, if any, be made later than the last day of the year following
the year in which the Executive incurs the expense.
                          3.               TERMINATION AND SEVERANCE
3.1 Termination.
(a) Nothing in this Agreement shall prevent the Company from terminating the
Executive’s employment with the Company at any time, with or without “Cause.” 
“Cause” means: (i) conviction of the Executive of, or the Executive’s plea of
nolo contendere to, a felony or crime involving moral turpitude; (ii) fraud,
theft, or misappropriation by the Executive of any asset or property of any
member of the Avadel Group of Companies, including, without limitation, any
theft or embezzlement or any diversion of any corporate opportunity; (iii)
breach by the Executive of any of the material obligations contained in this
Agreement; (iv) conduct by the Executive materially contrary to the material
policies of any member of the Avadel Group of Companies; (v) material failure by
the Executive to meet the goals and objectives established by any member of the
Avadel Group of Companies; provided that the Executive has failed to cure such
failure within a reasonable period of time after written notice to him regarding
such failure; or (vi) conduct by the Executive that results in a material
detriment to any member of the Avadel Group of Companies, or its program, or
goals or that is inimical to its reputation and interest; provided that the
Executive has failed to cure such failure within a reasonable period of time
after written notice to him regarding such conduct.  Any reoccurrence of such
acts constituting Cause within one (1) year of the original occurrence will
require no such pre-termination right of the Executive to cure.
(b) The Executive may terminate the Executive’s employment with the Company with
or without “Good Reason”. “Good Reason” means, without the Executive’s consent,
any of the following: (i) the failure of the Company to timely pay to the
Executive any compensation owed to him under this Agreement; (ii) the Company’s
diminution in the Executive’s authority, duties or responsibilities with respect
to Avadel plc or the Company in any material respect or the Company’s assignment
to the Executive of duties or responsibilities that are materially inconsistent
with the Executive’s position with Avadel plc or the Company as stated in this
Agreement; (iii) a change in the location of the Executive’s employment which
increases the Executive’s one-way commute by more than sixty (60) miles; (iv) a
material breach by the Company of this Agreement; or (v) the failure of the
Company to have this Agreement assumed in full by any successor in the case of
any merger, consolidation, or sale of all or substantially all of the assets of
Avadel plc or the Company.
(c) In the event that the Executive desires to resign from the Company, he shall
promptly give the Company written notice of the date that such resignation will
be effective, provided that the notice period shall be no less than thirty (30)
days.  In the event that the Executive desires to resign from the Company for
Good Reason, he shall provide the Company with written notice setting forth the
acts constituting Good Reason within ninety (90) days of the initial occurrence
of the Good Reason condition and providing that the Company may cure such acts
within thirty (30) days of receipt of such notice.  If such condition is not
remedied within such thirty- (30-) day cure period, any termination of
employment by the Executive for “Good Reason” must occur within ninety (90) days
after the period for remedying such condition has expired.


4

--------------------------------------------------------------------------------

(d) In the event that the Company desires to terminate the Executive’s
employment, with or without Cause, the Company shall give the Executive written
notice thereof at least thirty (30) days prior to the date that such termination
will be effective.
(e) The Executive’s employment shall terminate automatically upon the
Executive’s death.  If the Company determines that the Executive is subject to
an Incapacity (as hereinafter defined), the Company may terminate the
Executive’s employment and this Agreement effective upon the Executive’s
Incapacity.  “Incapacity” shall mean the inability of the Executive to perform
the essential functions of the Executive’s job, with or without reasonable
accommodation, for a period of 90 days in the aggregate in any 180-day period.
3.2 Severance.  If the Executive terminates this Agreement and his employment
with the Company for Good Reason or if the Executive’s employment with the
Company is terminated by the Company for any reason other than for Cause,
including non-renewal of this Agreement by the Company (but not including any
circumstances that would give rise to a payment to the Executive pursuant to
Section 3.3(a) hereof), the Company shall pay severance to the Executive as
follows:

 
     (i) severance pay in an amount equal to 1.0 times the Executive’s
then-current annual base salary, such amount to be paid in a one-time
installment; and
 
   
     (ii) if the Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
then the Company each month will pay for the Executive’s COBRA premiums for such
coverage (at coverage levels in effect immediately prior to the Executive’s
termination) until the earlier of: (A) the expiration of a period of twelve (12)
months from the date of termination or (B) the date upon which the Executive
becomes covered under similar plans of any subsequent employer or is otherwise
ineligible for COBRA.
 



All payments set forth in the foregoing items (i) and (ii) hereof are defined as
the “Severance Indemnity.”  The Executive’s receipt of the foregoing Severance
Indemnity is conditioned upon his execution and delivery to the Company of a
separation and release agreement acceptable to the Company governing the
termination of the employment relationship between the Executive and the Company
and the Executive’s release of all claims against all members of the Avadel
Group of Companies and their employees, officers, directors and contractors, and
allowing the applicable revocation period required by law to expire without
revoking or causing revocation of same, within sixty (60) days following the
date of termination of the Executive’s employment.  Any Severance Indemnity
payments that the Executive would otherwise be entitled to receive prior to the
time the aforementioned release becomes effective and irrevocable shall be
accumulated and paid in a lump sum after the release becomes effective and
irrevocable; and if the permissible period during which the Executive may
execute and deliver the release and during which the applicable revocation
period could expire spans more than one calendar year, any payments that the
Executive is entitled to receive during such period shall be accumulated and
paid in a lump sum only in the subsequent calendar year.


5

--------------------------------------------------------------------------------

3.3 Change of Control.
(a) If the Executive terminates this Agreement and his employment with the
Company for Good Reason or if the Executive’s employment with the Company is
terminated by the Company for any reason other than for Cause, including
non-renewal of this Agreement by the Company, and such termination occurs during
a Change of Control Period (as hereinafter defined), then, in lieu of a payment
to the Executive pursuant to Section 3.2 above, upon such termination:

 
   (i) the Company shall pay to the Executive a change of control indemnity in
an amount equal to 1.0 times the Executive’s then-current annual base salary,
such amount to be paid in a one-time installment, and
 
   
   (ii) if the Executive elects continuation coverage pursuant to COBRA, then
the Company each month will pay for the Executive’s COBRA premiums for such
coverage (at coverage levels in effect immediately prior to the Executive’s
termination) until the earlier of: (A) the expiration of a period of twelve (12)
months from the date of termination or (B) the date upon which the Executive
becomes covered under similar plans of any subsequent employer or is otherwise
ineligible for COBRA.
 
 



(b) For avoidance of doubt, the amount paid to the Executive pursuant to Section
3.3(a) hereof (x) will be in lieu of, and not in addition to, any amount that
would otherwise be payable to the Executive under Section 3.2 hereof, and (y)
will not be prorated based on the actual amount of time the Executive is
employed by the Company during the fiscal year (or during the relevant
performance period if different than a fiscal year) in which the applicable
termination occurs.  Notwithstanding any other provision in any applicable
equity compensation plan and/or individual stock option plan or agreement, after
any termination as described in Section 3.3(a) hereof, the Executive’s
outstanding and vested stock options as of the Executive’s termination of
employment date will remain exercisable until the eighteen (18) month
anniversary of the termination of employment date; provided, however, that the
post-termination exercise period for any individual stock option right will not
extend beyond its original maximum term as of the original date of the grant. 
All payments and benefits set forth in items (i) and (ii) of Section 3.3(a)
hereof are defined as the “Change of Control Indemnity.”
(c) The Executive’s receipt of the foregoing Change of Control Indemnity is
conditioned upon his execution and delivery to the Company of a separation and
release agreement acceptable to the Company governing the termination of the
employment relationship between the Executive and the Company and the
Executive’s release of all claims against all members of the Avadel Group of
Companies and their employees, officers, directors and contractors, and allowing
the applicable revocation period required by law to expire without revoking or
causing revocation of same, within sixty (60) days following the date of
termination of the Executive’s employment.  Any payments that the Executive
would otherwise be entitled to receive prior to the time the aforementioned
release becomes effective and irrevocable shall be accumulated and paid in a
lump sum after the release becomes effective and irrevocable, and if the
permissible period during which the Executive may execute and deliver the
release and during which the applicable revocation period could expire spans
more than one calendar year, any payments that the Executive is entitled to
receive during such period shall be accumulated and paid in a lump sum only in
the subsequent calendar year.


6

--------------------------------------------------------------------------------

3.4 Change of Control Definitions.  For purposes of Section 3.3 above, the
following definitions shall apply:
(a) “Change of Control” means the occurrence of any of the following events:

 
     (i) a change in the ownership of Avadel plc, Avadel US Holdings, Inc. or
the Company which occurs on the date that any one person, or more than one
person acting as a group (“Person”), acquires ownership of equity interests of
Avadel plc, Avadel US Holdings, Inc. or the Company that, together with the
other equity interests held by such Person, constitute more than fifty percent
(50%) of the total voting power of the equity interests of Avadel plc, Avadel US
Holdings, Inc. or the Company (as applicable); provided, however, that for
purposes of this subsection, the acquisition of additional equity interests by
any one Person, who is considered to own more than fifty percent (50%) of the
total voting power of the equity interests of Avadel plc, Avadel US Holdings,
Inc. or the Company (as applicable) will not be considered a Change or Control;
or
 
   
     (ii) a change in the effective control of Avadel plc, Avadel US Holdings,
Inc. or the Company which occurs on the date that a majority of the members of
the Board of Directors of Avadel plc, Avadel US Holdings, Inc. or the Company
(as applicable) is replaced during any twelve (12) month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board of Directors of Avadel plc, Avadel US Holdings, Inc. or the Company
(as applicable) prior to the date of the appointment or election.  For purposes
of this subsection (ii), if any Person is considered to be in effective control
of Avadel plc, Avadel US Holdings, Inc. or the Company (as applicable), the
acquisition of additional control of Avadel plc, Avadel US Holdings, Inc. or the
Company (as applicable) by the same Person will not be considered a Change of
Control; or
 
   
     (iii) a change in the ownership of a substantial portion of the assets of
Avadel plc, Avadel US Holdings, Inc. or the Company (as applicable) which occurs
on the date that any Person acquires (or has acquired during the twelve (12)
month period ending on the date of the most recent acquisition by such person or
persons) assets from Avadel plc, Avadel US Holdings, Inc. or the Company (as
applicable) that have a total gross fair market value equal to or more than
fifty percent (50%) of the total gross fair market value of all of the assets of
Avadel plc, Avadel US Holdings, Inc. or the Company (as applicable) immediately
prior to such acquisition or acquisitions.
 



Notwithstanding the foregoing, the Change in Control must constitute a change in
ownership, effective control or substantial portion of the assets of Avadel plc,
Avadel US Holdings, Inc. or the Company (as applicable) within the meaning of
Section 409A of the Code.


7

--------------------------------------------------------------------------------

(b)  “Change of Control Period” means the period beginning six (6) months prior
to, and ending eighteen (18) months following, a Change of Control.
3.5 Other Termination.  If the Executive terminates this Agreement and his
employment with the Company other than for Good Reason or if the Executive’s
employment with the Company is terminated by the Company for Cause or as the
result of the Executive’s Incapacity, or the Executive dies while employed by
the Company, the Company shall pay to the Executive (or, after the Executive’s
death, his estate) all accrued or awarded but unpaid bonuses for any completed
fiscal year and vacation pay, expense reimbursement and other benefits due to
the Executive under any Company-provided benefit plans, policies and
arrangements, with such accrued but unpaid bonuses for any completed fiscal year
and vacation pay and expense reimbursements payable no later than thirty (30)
days after the date of termination of employment (sooner to the extent the bonus
is payable prior to such time) and any other benefits payable in accordance with
the applicable terms of the benefit plans, policies and arrangements.
3.6 Resignations.  Notwithstanding any other provision of this Agreement, the
Executive agrees to resign, as soon as administratively practicable, from any
and all positions held with all members of the Avadel Group of Companies, at the
time of termination of the Executive’s employment with any member of the Avadel
Group of Companies.
4. RESTRICTIVE COVENANTS
4.1 Confidentiality.
(a) Restriction.  To the fullest extent permitted under applicable law, at all
times during the Executive’s employment by the Company and for a period of five
(5) years after termination of the Executive’s employment with the Company, the
Executive (i) shall hold in strictest confidence all Restricted Information (as
hereinafter defined), (ii) shall not directly or indirectly use, copy, disclose
or otherwise distribute any Restricted Information, except for the benefit of a
member of the Avadel Group of Companies to the extent necessary to perform his
obligations to Avadel plc and the Company under this Agreement, and (iii) shall
not disclose any Restricted Information to any person, firm, corporation or
other entity without written authorization of the Chief Executive Officer or
Board of Directors of Avadel plc.  Any breach of any provision of this Section
4.1(a) shall be considered a material breach of this Agreement.
(b) Definitions.  As used in this Section 4, the following terms shall have the
meanings set forth below:

 
    (i)  “Restricted Information” means any Confidential Information (as
hereinafter defined) and any Trade Secrets (as hereinafter defined).
 
   
    (ii)  “Confidential Information” means any information of or about any
member of the Avadel Group of Companies, and any of the employees, customers
and/or suppliers of any member of the Avadel Group of Companies, which is not
generally known outside of the Avadel Group of Companies, which the Executive
obtains (whether before, on or after the date of this Agreement) in connection
with the Executive’s employment with the Company, and which may be useful to any
competitor of the Avadel Group of Companies or the disclosure of which would be
damaging to any member of the Avadel Group of Companies.  Confidential
Information includes, but is not limited to, any and all of the following
information about any member of the Avadel Group of Companies: (A) information
about products, product candidates, and research and development plans,
activities and results (including information about planned and in-process
clinical trials); (B) information about business and employment policies,
marketing methods and the targets of those methods, finances, business plans,
promotional materials and price lists; (C) the manner or terms upon which
products or services are obtained from suppliers or on which products or
services are provided to customers; (D) without duplication of item (A) above,
the nature, origin, composition, performance and development of any products or
services; (E) information about finances, financial condition, results of
operations and prospects; and (F) information about employees, consultants or
customers or suppliers.  For the avoidance of doubt, Confidential Information
shall not include information that (1) is or has been made generally available
to the public through the disclosure thereof in a manner that was authorized by
the Company and did not violate any common law or contractual right of the
applicable party; (2) is or becomes generally available to the public other than
as a result of a disclosure by the Executive in violation of the provisions
hereof; or (3) was already in the possession of the Executive without an
obligation of confidentiality prior to the date his employment with the Company
began.
 
   
    (iii) “Trade Secret” means any Confidential Information to the extent such
information constitutes a trade secret under applicable law.
 





8

--------------------------------------------------------------------------------

(c) Certain Permitted Disclosures.  Notwithstanding the foregoing, the Executive
will not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a Trade Secret that (i) is made (A) in
confidence to a Federal, State or local government official, either directly or
indirectly, or to an attorney, and (B) solely for purposes of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding filed in a lawsuit or
other proceeding, if such filing is made under seal.  If the Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose the Trade Secret to the Executive’s attorney and
use the Trade Secret in the court proceeding, if the Executive (i) files any
document containing the Trade Secret under seal and (ii) does not disclose the
Trade Secret, except pursuant to court order.
4.2 Non-Disparagement.  The Executive agrees not to disparage or otherwise refer
to any member of the Avadel Group of Companies or any of their executives,
officers or directors in an unfavorable manner before, during and after the term
of the Executive’s employment with the Company, including verbal remarks in
public or private and written remarks in paper or electronic format (e.g.,
e-mail, Twitter, Facebook, etc).  Violation of this provision will result in
termination of the Executive’s Employment and any benefits paid hereunder.  The
Company, together with all other members of the Avadel Group of Companies, and
their executive officers and directors, agree not to disparage or otherwise
refer to the Executive in an unfavorable manner before, during and after the
term of the Executive’s employment with the Company, including verbal remarks in
public or private and written remarks in paper or electronic format (e.g.,
e-mail, Twitter, Facebook, etc).
4.3 Non-Solicitation of Employees and Contractors.  During the Executive’s
employment with the Company and for a period of one (1) year after the
termination of the Executive’s employment with the Company, the Executive shall
not directly or indirectly solicit or attempt to solicit any employee,
consultant or other contractor of or service provider to any member of the
Avadel Group of Companies with whom the Executive had Material Contact to
perform services for the Executive or for any other business or entity, whether
as an executive, consultant, partner or participant in any such business or
entity, or to terminate or lessen any such employee’s, consultant’s or other
contractor’s service with any member of the Avadel Group of Companies. 
“Material Contact” means contact in person, by telephone, or by paper or
electronic correspondence in furtherance of the business of any member of the
Avadel Group of Companies.  This Section 4.3 shall cease to be applicable to any
activity of the Executive from and after such time as all members of the Avadel
Group of Companies have ceased all business activities or have made a decision
to cease all business activities.
4.4 Non-Solicitation of Customers and Suppliers.  During the Executive’s
employment with the Company and for a period of one (1) year after the
termination of the Executive’s employment with the Company, the Executive shall
not directly or indirectly solicit any actual or prospective customers or
suppliers of any member of the Avadel Group of Companies with whom the Executive
had material contact, for the purpose of selling any products or services which
compete with the business of any member of the Avadel Group of Companies. This
Section 4.4 shall cease to be applicable to any activity of the Executive from
and after such time as all members of the Avadel Group of Companies have ceased
all business activities or have made a decision to cease all business
activities.


9

--------------------------------------------------------------------------------

4.5 Protected Rights.  Notwithstanding any other provision of this Agreement,
the Company and the Executive hereby acknowledge and agree that:

 
    (i)  Nothing in this Agreement shall prohibit the Executive from reporting
possible violations of Federal, State or other law or regulations to, or filing
a charge or other complaint with, any governmental agency or entity, including
but not limited to the Department of Justice, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission, Congress, and any
Inspector General, or making any other disclosures that are protected under any
whistleblower provisions of Federal, State or other law or regulation or
assisting in any such investigation or proceeding.
 
   
    (ii)  Nothing herein limits the Executive’s ability to communicate with any
such governmental agency or entity or otherwise participate in any such
investigation or proceeding that may be conducted by any such governmental
agency or entity, including providing documents or other information, without
notice to the Company.
 
   
    (iii)  The Executive does not need the prior authorization of the Company to
make any such reports or disclosures, and the Executive is not required to
notify the Company that the Executive made any such reports or disclosures or is
assisting in any such investigation.
 
   
    (iv)  The Executive (A) does not waive any rights to any individual monetary
recovery or other awards in connection with reporting any such information to
any such governmental agency or entity, (B) does not breach any confidentiality
or other provision hereunder in connection with any such reporting or
disclosures, and (C) will not be prohibited from receiving any amounts hereunder
as the result of making any such reports or disclosures or assisting with any
such investigation or proceeding.
 
 



5. MISCELLANEOUS
5.1 Entire Agreement.  This Agreement (including any exhibits hereto) supersedes
any and all other understandings and agreements, either oral or in writing,
among the parties (including affiliates of the Company) with respect to the
subject matter hereof and constitutes the sole agreement among the parties with
respect to the subject matter hereof.
5.2 Severability.  If any term or provision of this Agreement or any application
of this Agreement shall be declared or held invalid, illegal, or unenforceable,
in whole or in part, whether generally or in any particular jurisdiction, such
provision shall be deemed amended to the extent, but only to the extent,
necessary to cure such invalidity, illegality, or unenforceability, and the
validity, legality, and enforceability of the remaining provisions, both
generally and in every other jurisdiction, shall not in any way be affected or
impaired thereby.


10

--------------------------------------------------------------------------------

5.3 Survival.  Notwithstanding any expiration or termination of this Agreement,
Section 2.3 hereof, Section 2.5(c) hereof, Section 3 hereof, Section 4 hereof
and this Section 5 shall survive such expiration or termination.
5.4 Interpretation of Agreement.
(a) Unless otherwise indicated to the contrary herein by the context or use
thereof: (i) the words, “herein,” “hereto,” “hereof,” and words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section, subsection, or paragraph hereof; (ii) words importing the masculine
gender shall include the feminine and neuter genders and vice versa; and (iii)
words importing the singular shall include the plural, and vice versa.
(b) All parties to this Agreement have participated in the drafting and
negotiation of this Agreement.  This Agreement has been prepared by all parties
equally, and is to be interpreted according to its terms.  No inference shall be
drawn that the Agreement was prepared by or is the product of any particular
party or parties.
5.5 Taxes.
(a) The parties hereto acknowledge that the requirements of Section 409A of the
Internal Revenue Code (“Section 409A”) are still being developed and interpreted
by government agencies and that the parties hereto have made a good faith effort
to comply with current guidance under Section 409A.  Notwithstanding anything in
this Agreement to the contrary, in the event that amendments to this Agreement
are necessary in order to continue to comply with future guidance or
interpretations under Section 409A, including amendments necessary to ensure
that compensation will not be subject to tax under Section 409A (which may
require deferral of severance or other compensation), the Company and the
Executive agree to negotiate in good faith the applicable terms of such
amendments and to implement such negotiated amendments, on a prospective and/or
retroactive basis as needed.  Further, to the extent any amount or benefit under
this Agreement is subject to the requirements of Section 409A, then, with
respect to such amount or benefit, this Agreement will be interpreted in a
manner to comply with the requirements of Section 409A.
(b) Further, a termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or as a result of a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination”, “termination of employment”, “Termination Date”,
or the like shall mean “separation from service”.


11

--------------------------------------------------------------------------------

(c) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.
(d) If the Executive is a key employee (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) and any of Avadel’s securities are
publicly traded on an established securities market or otherwise, then payment
of any amount or provision of any benefit under this Agreement which is
considered deferred compensation subject to Section 409A of the Code shall be
deferred for six (6) months after termination of Executive’s employment or, if
earlier, Executive’s death, if and as required by Section 409A(a)(2)(B)(i) of
the Code (the “409A Deferral Period”).  In the event such payments are otherwise
due to be made in installments or periodically during the 409A Deferral Period,
the payments which would otherwise have been made in the 409A Deferral Period
shall be accumulated and paid in a lump sum as soon as the 409A Deferral Period
ends, and the balance of the payments shall be made as otherwise scheduled.  In
the event benefits are required to be deferred, any such benefit may be provided
during the 409A Deferral Period at the Executive’s expense, with the Executive
having a right to reimbursement from the Company once the 409A Deferral Period
ends, and the balance of the benefits shall be provided as otherwise scheduled.
(e) To the extent that some portion of the payments under this Agreement may be
bifurcated and treated as exempt from Code Section 409A under the “short-term
deferral” or “separation pay” exemptions, then such amounts shall be so treated
as exempt from Code Section 409A (and in particular, the earliest amounts to be
paid under Section 3 of the Agreement will be first treated as exempt from Code
Section 409A under the short-term deferral exemption and then the separation pay
exemption to the extent available).
(f) Any reimbursements, in-kind benefits or offset provided under this Agreement
that constitutes deferred compensation under Code Section 409A shall be made or
provided in accordance with the requirement of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expense
incurred during the period of time specified in this Agreement, (ii) the amount
of expense eligible for reimbursement, or in-kind benefits, provided during a
calendar year may not affect the expense eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the calendar in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation of exchange for
another benefit.
(g) The Company makes no warranty regarding the tax treatment to the Executive
of payments provided for under this Agreement, including the tax treatment of
such payments that may be subject to Section 409A.  The Executive will be
responsible for paying all federal, state, and local income and employment taxes
that may be due on such payment, provided that the Company will be responsible
for any withholding obligations under applicable law.  The Company will not be
liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is considered deferred compensation subject
to Code Section 409A otherwise fails to comply with, or be exempt from, the
requirements of Code Section 409A.


12

--------------------------------------------------------------------------------

5.6 Mandatory Reduction of Payments in Certain Events.  Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, then, prior
to the making of any Payment to Executive, a calculation shall be made comparing
(i) the net benefit to Executive of the Payment after payment of the Excise Tax
to (ii) the net benefit to Executive if the Payment had been limited to the
extent necessary to avoid being subject to the Excise Tax.  If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payment shall be limited to the extent necessary to avoid being subject
to the Excise Tax (the “Reduced Amount”).  In that event, cash payments shall be
modified or reduced first from the latest amounts to be paid and then any other
benefits.  The determination of whether an Excise Tax would be imposed, the
amount of such Excise Tax, and the calculation of the amounts referred to in
clauses (i) and (ii) of the foregoing sentence shall be made by an independent
accounting firm selected by Company and reasonably acceptable to the Executive,
at the Company’s expense (the “Accounting Firm”), and the Accounting Firm shall
provide detailed supporting calculations.  Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Payments which Executive was entitled to, but did not receive pursuant to this
Section 5.6 could have been made without the imposition of the Excise Tax
(“Underpayment”).  In such event, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.
5.7 Governing Law.  Notwithstanding the place where this Agreement may be
executed by any of the parties hereto, the parties expressly agree that all of
the terms and provisions hereof shall be construed in accordance with and
governed by the laws of the State of Missouri, or, to the extent applicable the
laws of the United States of America, in each case without giving effect to the
principles of choice or conflicts of laws thereof.  Each of the parties hereto
consents and agrees to the exclusive personal jurisdiction of any state or
federal court sitting in the State of Missouri, and waives any objection based
on venue or forum non conveniens with respect to any action instituted therein,
and agrees that any dispute concerning the conduct of any party in connection
with this Agreement shall be heard only in the courts described above.
5.8 Binding Arbitration.
(a) All disputes arising under this Agreement or arising out of or relating to
the Executive’s employment relationship with the Company shall be submitted to
final and binding arbitration.  Arbitration of such matters shall proceed
consistent with the National Rules for the Resolution of Employment Disputes as
established by the American Arbitration Association (“AAA”).  Venue for any
arbitration shall be St.  Louis, Missouri or any other location mutually agreed
upon by the Executive and the Company.


13

--------------------------------------------------------------------------------

(b) The arbitration shall be conducted using the Expedited Procedures of the AAA
Rules, regardless of the amount in dispute.
(c) The disputing parties shall agree on an arbitrator qualified to conduct AAA
arbitration.  If the disputing parties cannot agree on the choice of arbitrator,
then each party shall choose one independent arbitrator.  The two arbitrators so
chosen shall jointly select a third arbitrator, who shall conduct the
arbitration.
(d) All disputes relating to this Agreement shall be governed by the laws of the
State of Missouri, and the arbitrator shall apply such law without regard to the
principles of choice or conflicts of laws thereof.
(e) All aspects of the arbitration shall be treated as confidential.
(f) The prevailing party, as determined by the arbitrator, shall recover from
the other party his or its reasonable costs and attorneys’ fees associated with
the arbitration no later than thirty (30 days after the arbitration becomes
final and binding.  The non-prevailing party shall also be liable for the
arbitrator’s fees and costs.
(g) The decision of the arbitrator shall be final, and the parties agree to
entry of such decision as judgments in all courts of appropriate jurisdiction.
5.9 Amendments.  This Agreement shall not be modified or amended except by a
writing signed by all of the parties.
                          5.10           Binding  Effect.  This Agreement shall
be binding upon and shall inure to the benefit of the successors and assigns of
each party hereto.
                          5.11           No Assignment.
(a) This Agreement and all of the Executive’s rights and obligations hereunder
are personal to the Executive and may not be transferred or assigned by him at
any time, except that any assets accruing to the Executive in connection with
this Agreement shall accrue to the benefit of the Executive’s heirs, executors,
administrators, successors, permitted assigns, trustees, and legal
representatives.
(b) The Company may assign its rights under this Agreement to any entity that
assumes the Company’s obligations hereunder in connection with a merger,
consolidation or sale or transfer of all or substantially all of the Company’s
assets to such entity.


14

--------------------------------------------------------------------------------

                          5.12           Waiver.  Any of the terms or conditions
of this Agreement may be waived at any time by the party or parties entitled to
the benefit thereof, but only by a writing signed by the party or parties
waiving such terms or conditions.  No waiver of any provision of this Agreement
or of any right or benefit arising hereunder shall be deemed to constitute or
shall constitute a waiver of any other provision of this Agreement (whether or
not similar), nor shall any such waiver constitute a continuing waiver, unless
otherwise expressly so provided in writing.
                          5.13           Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Signatures on this
Agreement may be conveyed by facsimile or other electronic transmission and
shall be binding upon the parties so transmitting their signatures. 
Counterparts with original signatures shall be provided to the other parties
following the applicable facsimile or other electronic transmission; provided,
that failure to provide the original counterpart shall have no effect on the
validity or the binding nature of this Agreement.
[Signature page follows]
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date and year first above written.


THE COMPANY
AVADEL MANAGEMENT CORPORATION
By:  /s/ Michael F. Kanan                                       
Name: Michael F. Kanan
Title: Treasurer



THE EXECUTIVE


/s/ Jordan Dubow                                                    

Name: Jordan Dubow

























